DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicants assert that Carpenter (U.S. 2014/0061884) could not reasonably be interpreted to disclose “the first and second FETs are non-overlapping in a vertical direction”. The Examiner disagrees. 
	Claim 1 as written does not require any particular orientation of the device.  That is, the Fig. 3 of Carpenter could be rotated 90 degrees, and the features met because the first and second FETs are non-overlapping in a vertical direction” when the fig. 3 of Carpenter is rotated 90 degrees.    
	Further, regarding claim 1, it also would have been an obvious matter of design choice to increase the length of connection chip 116 to be longer so that lead frame lands align with connections on a desired installation point on a wire board.  As such, it would have been an obvious matter of design choice to make the clip 116 of Carpenter longer and make the dies 310 and 320 non-overlapping.  See MPEP 2144.04.  
Changes in shaped have been held to be obvious absent a showing that the claimed configuration is significant.  Here, the change in shape would have been obvious because it would allow one to make connections to clips 126 and 116 in desired 
 Applicants’ amendment of claims 10 and 19 required the shift in grounds of rejections. 

As such, the well-made rejection is hereby maintained and made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being rendered obvious by Carpenter (U.S. Patent Application Publication No. 2014/0061884).

Regarding claim 1. 
A direct current (DC)-DC power converter package, comprising: 
Carpenter discloses Fig. 3
: a controller(130);

 a first field effect transistor (FET) coupled to the controller and having a first source and a first drain(310, [0030]), 
the first FET coupled to the conductive member(310 coupled to top of 116); and 
a second FET (320, [0030])coupled to the controller and having a second source and a second drain, the second FET coupled to the conductive member(320 coupled to bottom of 116), , wherein the first and second FETs are non-overlapping(310 and 320 being non overlapping in  a vertical direction). 
.  The Fig. 3 of Carpenter could be rotated 90 degrees, and the features met because the first and second FETs are non-overlapping in a vertical direction” when the fig. 3 of Carpenter is rotated 90 degrees.  
	Alternatively, regarding claim 1, it also would have been an obvious matter of design choice to increase the length of connection chip 116 to be longer so that lead frame lands align with connections on a desired installation point on a wire board resulting in the FETS 310 and 320 being non-overlapping in the vertical direction.  As such, it would have been an obvious matter of design choice to make the clip 116 of Carpenter longer and make the dies 310 and 320 non-overlapping.  See MPEP 2144.04.  
Changes in shaped have been held to be obvious absent a showing that the claimed configuration is significant.  Here, the change in shape would have been obvious because it would allow one to make connections to clips 126 and 116 in desired 



Regarding claim 2-3.  
Carpenter discloses: 
All of the features of claim 1. 
Carpenter does not disclose: 
The package of claim 1, wherein the first FET has a gate and the second FET has a gate, the gates of the first and second FETs facing opposite directions. 
Regarding claim 3. The package of claim 1, wherein the first FET has a gate that faces a same direction as a gate of the second FET. 
However, the gates of the Fets may face either the same, or opposite directions.  As such, there are a finite number of possible solutions, a predictable solution, and reasonable expectation of success.  Thus, one having ordinary skill in the art would have tried the recited features for obvious benefit of fitting the device into a desired 

Regarding claim 4. Carpenter discloses: 
The package of claim 1, wherein the conductive member (116)is a switching node of a switch mode power supply. ([0022])

Regarding claim 5-6.
Carpenter discloses: 
All of the features of claim 1. 
Carpenter does not disclose: 
 The package of claim 1, wherein the first drain couples to a power supply connection and the second source couples to a ground connection. 
Regarding claim 6. The package of claim 1, wherein the first drain couples to a ground connection and the second source couples to a power supply connection. 
Howver, Carpenter discloses a wiring configuration at fig. 1a/b, and IT would have been obvious to one having ordinary skill in the art to modify the features of Carpenter’s 1a/b, 

Regarding claim 7. 
Carpenter discloses: 
The package of claim 1, further comprising a first solder layer ([0022], 341) positioned between the first FET (310)and the first portion of the conductive member; and a second solder layer (341)positioned between the second FET (320)and the second portion of the conductive member(116). Carpenter discloses that clip 116 may be attached with solder, which is not shown in the figures. Thus, it would have been obvious to include solder in the device of Carpenter for the obvious benefit of attaching the chips to the clip.  

Regarding claim 8. 
Carpenter discloses;  The package of claim 7, wherein the first and second solder layers are the only solder layers in the package. (See fig, 4, 341 being only solder in package.)

Regarding claim 9.



Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (U.S. Patent Application Publication No. 2006/0113664) in view of Carpenter (U.S. Patent Application Publication No. 2014/0061884).
 
Regarding claim 10.
 A direct current (DC)-to-DC power converter package, comprising:
Shiraishi discloses fig. 26: 
 a conductive member(26a) comprising a switching output node and having a lengthwise surface(26a having length wise surface, fig. 26);
 a high-side field effect transistor (FET) coupled to the conductive member (Figs. 25 and 26 and 27, and [0160]-[0165] See Fig. 25, QH3); 
a low-side FET coupled to the conductive member, the high-side and low-side FETs aligned with different portions of the lengthwise surface of the conductive member([0165](LSP));

 a ground connection coupled to the low-side FET(GH,);
and a controller coupled to the high-side FET and to the low-side FET (2, fig. 1, the features are coupled to each other). 
Shiraishi does not discloses: 
 a first solder layer coupled to the high-side FET(); 
a second solder layer coupled to the low-side FET the first solder layer and the second solder layers aligned on the lengthwise surface of the conductive member; 
 
.  the first solder layer and the second solder layers aligned on the lengthwise surface of the conductive member; (Shiraishi’s solders would align along the lengthwise surface of the conductive member, see Fig. 25, LSP and HDP on same conductive layer, solder connecting them aligning. )However, It would have been obvious to couple the High side FET and low side Fet of Shiraishi to the conductive member for the obvious benefit of providing conduction therebetween
Further, in related art, Carpenter fig.4 :
a first solder layer (341)coupled to the high-side FET(fet 310); 
a second solder layer(341) coupled to the low-side FET(320);


Regarding claims 11-14
Shiraishi discloses all of the features of claim 10. 
Shiraishi does not disclose: 
 The package of claim 10, wherein the first solder layer is positioned between the high-side FET and the conductive member and the second solder layer is positioned between the low-side FET and the conductive member. 
Regarding claim 12. The package of claim 10, wherein the first solder layer is positioned between the high-side FET and the power supply connection and the second solder layer is positioned between the low-side FET and the ground connection. 
Regarding claim 13. The package of claim 10, wherein the first and second solder layers are positioned above the conductive member. 
Regarding claim 14. The package of claim 10, wherein the first and second solder layers are positioned below the conductive member. 
In related art, Carpenter discloses: 

Regarding claim 12. The package of claim 10, wherein the first solder layer is positioned between the high-side FET and the power supply connection and the second solder layer is positioned between the low-side FET and the ground connection.  (Modified Shiraishi would include the solder between the chips and the conductive clips based on the above teachings of Carpenter)
Regarding claim 13. The package of claim 10, wherein the first and second solder layers are positioned above the conductive member. (See Fig. 4, solder 341 above when fig. 4 inverted, )
Regarding claim 14. The package of claim 10, wherein the first and second solder layers are positioned below the conductive member. (See Fig. 4, solder 341 below 310 and 320 )
Thus, it would have been obvious to modify Shiraishi in view of Carpenter for the obvious benefits of obtaining conduction to and from FETs of Shiraishi.



Shiraishi discloses all of the features of claim 10. 
Shiraishi does not disclose: 
The package of claim 10, wherein the high-side FET has a gate and the low-side FET has a gate, the gates of the high-side and low-side FETs facing opposite directions. 
However, the gates of Shiraishi could face the same direction, or face opposite directions, or other directions.  That is, there is a finite number of possible solution, and one having ordinary skill in the art could change the gate directions for the obvious benefit of fitting to device into a desired application. That is, the the recited features would have been obvious to try because there are a finite number of possible solutions and a reasonable expectation of success. See MPEP §2143.  Thus, the features of claim 15 would have been obvious to one having ordinary skill in the art. 

Regarding claim 16. 
Shiraishi discloses  
The package of claim 10, wherein the high-side FET and low-side FETs have gates facing a same direction. (See Fig. 26, 20b and 20c facing same direction)


Shiraishi discloses Fig. 26: 
The package of claim 10, further comprising a plurality of conductive terminals,
 a first subset of the conductive terminals coupled to the power supply connection(S), a second subset of the conductive terminals coupled to the ground connection(GH), and a third subset of the conductive terminals coupled to the conductive member([0135], 20c and 20b connected to 26b2). 

Regarding claim 18.
Shiraishi discloses all of the features of claim 10. 
Shiraishi does not disclose: 
 The package of claim 10, wherein the first and second solder layers are the only solder layers in the package. 
In related art, Carpenter discloses: 
The package of claim 10, wherein the first and second solder layers are the only solder layers in the package. (See Fig. 4, 341 being only solder). 
Carpenter discloses that the recited features provide the benefit of allowing electrical connection between the FETS 310 and 320 and clip116 and therebetween.  Thus, it 

Regarding claim 19.
Shiraishi discloses Fig 25: 
 A direct current (DC)-to-DC power converter package, comprising: 
a controller(2); 
a first field effect transistor (FET) having a source, a drain, and a gate, the gate of the first FET coupled to the controller(QH3); 
a second FET having a source, a drain, and a gate, the gate of the second FET coupled to the controller, the second FET positioned in a same horizontal plane as the first FET(LSP); 
a plurality of conductive terminals positioned along at least part of a perimeter of the package (See Fig. 25, conductive terminals at edges of 10B, including 7b2); 
a conductive member comprising a switching output node and coupled to the source of the first FET, to the drain of the second FET, and to a first subset of the plurality of conductive terminals;([0091], the features are coupled to each other, allowing electrical connection therebetween, see also fig. 25.)

a ground connection coupled to the source of the second FET and to a third subset of the conductive terminals; (VT2 GND)
Shiraishi discloses does not disclose:  
a first solder layer coupling the first FET to either the conductive member or to the power supply connection; and
 a second solder layer coupling the second FET to either the conductive member or to the ground connection. The first solder layer and second solder layer positioned on a same horizontal plane 
IN related art, Carpenter discloses: 
a first solder layer coupling the first FET to either the conductive member or to the power supply connection; and (See Fig. 4, 341 connecting 310 and 320 to 116)
 a second solder layer coupling the second FET to either the conductive member or to the ground connection. (See Fig. 4, 341 connecting 310 and 320 to 116)
The first solder layer and the second solder layers aligned on the lengthwise surface of the conductive member; (Shiraishi’s solders would align along the lengthwise surface of the conductive member, see Fig. 25, LSP and HDP on same conductive layer, solder connecting them aligning. )Carpenter discloses that the solder provides the benefit of 

Regarding claim 20. 
Shiraishi discloses all of the features of claim 19
Shiraishi does not disclose: 
The package of claim 19 , wherein the first and second solder layers are the only solder layers in the package that couple to the first and second FETs. 
In related art, Carpenter discloses: 
The package of claim 19 , wherein the first and second solder layers are the only solder layers in the package that couple to the first and second FETs.  (See Fig. 4, 341 being only solder). 
Carpenter discloses that the recited features provide the benefit of allowing electrical connection between the FETS 310 and 320 and clip116 and therebetween.  Thus, it would have been obvious to modify Shiraishi in view of Carpenter and attach the FETS using solder.  Thus, the features of claim 20 would have been obvious to one having ordinary skill in the art. 


 

 
Allowable Subject Matter
Claims 21-23 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a first field effect transistor (FET) coupled to the first solder layer _at a first surface of the first FET; a first plating layer coupled to the first FET_at a second surface of the first FET, the second surface of the first FET disposed opposite of the first surface of the first FET; a conductive member coupled to the first plating layer and coupled to a first conductive terminal via a first pillar; a second solder layer coupled to the conductive member; a second FET coupled to the second solder layer_at a first surface of the second FET; a second plating layer coupled to the second FET_at second surface of the second FET, the second surface of the second FET disposed opposite of the first surface of the first FET; a power supply connection coupled to the second plating layer and coupled to a second conductive terminal via one or more second pillars; and a controller coupled to the first and second FETs, as recited in claim 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ROBERT G BACHNER/ Primary Examiner, Art Unit 2898